PRESS RELEASE Plantronics Reports Fourth Quarter and Fiscal Year 2008 Results Fourth Quarter Revenue and Earnings Exceed Guidance; Fiscal 2008 Operating Income Grows 38% FOR INFORMATION, CONTACT: Greg Klaben Vice President, Investor Relations (831) 458-7533 FOR IMMEDIATE RELEASE April 29, 2008 SANTA CRUZ, CA – April 29, 2008 - Plantronics, Inc., (NYSE: PLT) today announced fourth quarter net revenues of $208.7 million compared with $194.7 million in the fourth quarter of fiscal 2007.Plantronics' GAAP earnings per share on a fully diluted basis were $0.36 for the fourth quarter compared with $0.21 in the fourth quarter of fiscal 2007. Non-GAAP earnings per share for the fourth quarter were $0.43 on a fully diluted basis. Our results exceeded our previously provided guidance for the fourth quarter which was for revenues of $195 to $205 million, GAAP earnings per share of $0.17 to $0.24 and non-GAAP earnings per share of $0.24 to $0.32.The difference between GAAP and non-GAAP earnings per share is primarily the cost of equity-based compensation. Net revenues for fiscal year 2008 were $856.3 million, an increase of 7% compared with $800.2 million for fiscal year 2007.GAAP operating income grew to $79.4 million from $57.4 million.Non-GAAP operating income grew to $99.5 million from $72.5 million, an increase of 37%.GAAP diluted earnings per share were $1.39 for fiscal year 2008 compared with $1.04 in the prior fiscal year. Non-GAAP diluted earnings per share were $1.69 for fiscal year 2008 compared with $1.26 in the prior fiscal year. “Our revenue, profitability and competitive position improved in fiscal 2008 as the result of a strong product portfolio and our focus on corporate efficiency,” stated Ken Kannappan, President & CEO of Plantronics.“Our improving results reflect the focus we’ve had on increasing profitability across the organization and that our concerns of economic weakness were not as great as we had anticipated in the fourth quarter.We ended the fiscal year on a strong note due to healthy demand from international markets, which offset the challenging economic conditions in the financial services sector in North America.We believe that we have the right products under development to continue to improve prospects for growth and profitability.In addition, we believe Unified Communications technologies are gaining momentum and will act as a catalyst to increase headset adoption,” he continued.“We expect profitability to improve modestly in fiscal 2009 despite a weak business climate.The markets we serve provide excellent prospects for growth especially when the US economy is stronger and our long term business model remains intact.” Audio Communications Group (ACG) Non-GAAP Results (Office & Contact Center, Mobile, Computer, Clarity) Net revenues for our ACG segment of $185.4 million for the fourth quarter were up 7% compared with $173.2 million in the fourth quarter of 2007.For fiscal year 2008, revenues were up by 11% from $676.5 million to $747.9 million.This growth was driven by strong demand for Bluetooth headsets for the mobile market and increases in sales of office wireless, computer and gaming headsets, and the Clarity line of products.The growth in these products was partially offset by a decline in revenues from corded products for the Office & Contact Center and mobile markets. Revenue from office wireless products was up 3% compared to the fourth quarter of 2007 and down slightly sequentially, while revenue from professional grade corded headset revenues was down 5% compared with the fourth quarter of 2007 and down 8% sequentially.Bluetooth headset sales for the fourth quarter were up by 40% from a year ago. Gross margin in the fourth quarter was 45.5% compared with 45.1% in the fourth quarter of 2007.Among the factors driving gross margin higher from the fourth quarter of 2007 was the positive impact of reducing costs on our Bluetooth mobile and office wireless products.Fourth quarter operating margin was 15.8% compared with 14.5% in the fourth quarter of 2007 due to the higher gross margin and slower growth rate of expenses. Audio Entertainment Group (AEG) Non-GAAP Results (Altec Lansing) Fourth quarter net revenues of $23.4 million were up 8.8% from $21.5 million in the year ago quarter, primarily as a result of new product introductions driving an improvement in the docking audio segment, offset by a decline in PC audio sales. Fiscal year 2008 revenues were $108.4 million, down from $123.6 million in the prior year. Gross margin was 15.6% compared with -5.4% in the year-ago quarter and the segment’s operating loss for the fourth quarter of 2008 was $5.5 million compared with $10.5 million for the fourth quarter of 2007. We believe we are on track to meet the milestones for the launch of new products in the third quarter of fiscal year 2009. The introduction of new products is a key component for AEG to at least reach break-even in the third quarter and for AEG to be on the path to return to profitability and ultimately achieve its target business model. PLANTRONICS,
